Citation Nr: 0020241	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-16 159	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether a substantive appeal was timely submitted with 
regard to claims for service connection for a rash, 
disability exhibited by muscle pain and fatigue, a prostate 
disorder, and disability exhibited by pain in the whole body 
(including the legs), including as secondary to herbicide 
exposure.  

2.  Whether a substantive appeal was timely submitted with 
regard to claims for service connection for hepatitis and a 
rating in excess of 10 percent for a deformity of the distal 
phalanx of the right 3rd finger.  

3.  Whether a substantive appeal was timely submitted with 
regard to claims for a rating in excess of 50 percent for 
PTSD, prior to March 10, 1997, and service connection for 
nuclear gas exposure.  

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability. 

5.  Entitlement to a disability evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions in 1996 and 1997, of 
the Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO).  

This claim was also developed on the issue of entitlement to 
a total disability rating based on individual 
unemployability.  A September 1998 rating action granted this 
benefit and it is a complete grant of the benefit sought.  
That matter will not be addressed at this time.  

The claim for a disability evaluation in excess of 70 percent 
for post traumatic stress disorder is addressed in the remand 
portion of this decision.  


FINDINGS OF FACTS

1.  The veteran was notified on May 15, 1995 of a rating 
action denying service connection for a rash, muscle pain and 
fatigue, a prostate disorder, hepatitis, pain in the legs, 
pain in the whole body, and also denying a rating in excess 
of 10 percent for a deformity of the distal phalanx of the 
right 3rd finger.  A timely notice of disagreement was 
received and a statement of the case was issued on September 
13, 1995.  

2.  A September 1995 rating action denied service connection 
on the basis of alleged inservice exposure to herbicides for 
a rash, muscle pain and fatigue, a prostate disorder, pain in 
the legs, pain in the whole body.  

3.  A substantive appeal, VA Form 9, was received in August 
1996, more than 60 days after the September 1995 statement of 
the case and more than one year after notification of the May 
13, 1995 rating action, but within a year of the September 
1995 rating action. 

4.  The veteran was notified on July 24, 1996 of a rating 
action granting service connection for PTSD and assigning a 
50 percent rating for that disorder and denying a claim for 
service connection for nuclear gas exposure.  

5.  After an NOD (VA From 9) initiated an appeal as to the 50 
percent rating for PTSD and service connection for nuclear 
gas exposure and the issuance of an SOC on September 29, 1996 
and SSOCs of the 9th and 24th of October 1996 and November 12, 
1996, a statement was received from the veteran on November 
26, 1996 which is construed as a timely substantive appeal.  

6.  In a June 1995 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
claim for service connection for a back disability.  

7.  The evidence submitted since the June 1995 rating 
decision includes information not previously considered, and 
which bears directly and substantially upon specific matters 
under consideration as to the issue of service connection for 
a back disability.

9.  The claim of service connection for a back disability is 
not plausible.  

CONCLUSIONS OF LAW

1.  The veteran did not complete a timely appeal to the Board 
of the May 1995 denial of service connection for hepatitis 
and a rating in excess of 10 percent for a deformity of the 
distal phalanx of the right 3rd finger and the Board does not 
have jurisdiction to review those issues.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991); 38 C.F.R. §§ 20.200, 20.304 
(1999).  

2.  The veteran did timely perfect an appeal to the Board of 
the September 1995 rating actions denying service connection 
for a rash, disability exhibited by muscle pain and fatigue, 
a prostate disorder, and disability exhibited by pain in the 
whole body (including the legs), including as secondary to 
herbicide exposure and the July 1996 rating action as to the 
issues of a rating in excess of 50 percent for PTSD and the 
claim for service connection for nuclear gas exposure and the 
Board has jurisdiction to review those issues.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991); 38 C.F.R. §§ 20.200, 20.203, 
20.304 (1999). 

3.  The June 1995 rating decision, which denied the petition 
to reopen the claim for service connection for a back 
disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.1103 (1995).

4.  Evidence submitted since the June 1995 rating decision to 
reopen the claim for service connection for a back disability 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Perfecting an Appeal

By letter of May 17, 1995 the veteran was notified of a May 
9, 1995 rating action which denied service connection, on a 
direct basis, for a rash between the legs, muscle pain and 
fatigue, prostate disorder, Hepatitis B, pain in the legs, 
pain in the whole body, and which denied a rating in excess 
of 10 percent for a deformity of the distal phalanx of the 
right 3rd finger and also denied entitlement to nonservice-
connected pension benefits.  Adjudication of entitlement to 
service connection for PTSD was deferred.  

A notice of disagreement (NOD) was received on May 31, 1995.  

The veteran was notified by letter of June 9, 1995 of a 
rating action that month which denied reopening of a claim 
for service connection for mental depression and for a back 
disability.  

By RO letter of June 13, 1995 the veteran was requested to 
specify the issues denied in May 1995 with which he 
disagreed.  Received in August 1995 was a response indicating 
he disagreed with denial of all issues addressed in the May 
1995 rating action, except for the denial of pension 
benefits.  

A September 1995 rating action denied service connection, 
claimed as due to exposure to herbicides, for a rash, muscle 
pain and fatigue, a prostate disorder, pain in the legs, and 
pain in the whole body.  No copy of any letter notifying the 
veteran of this rating action is on file.  

A statement of the case (SOC) was issued on September 13, 
1995 addressing the issues of service connection for a rash, 
muscle pain and fatigue, prostate disorder, Hepatitis B, pain 
in the legs, pain in the whole body (claimed as due to Agent 
Orange), depression, and a rating in excess of 10 percent for 
a deformity of the distal phalanx of the right 3rd finger.  
The SOC was reissued on September 27, 1995 and sent to the 
most current address.  

A June 1996 rating action denied service connection for PTSD 
and a NOD as to that denial was received in July 1996.  
However, a subsequent rating action in July 1996 (of which 
the veteran was notified by letter of July 24, 1996) granted 
service connection for PTSD and assigned a 50 percent rating 
from January 31, 1995 but denied service connection for 
exposure to "nuclear gas" as not well grounded.  

A substantive appeal, VA Form 9, was received on August 30, 
1996 addressing the assignment of a 50 percent rating for 
PTSD and the denial of the "Agent Orange issue" as well as 
the denial of service connection for "nuclear gas, accident 
1968."  This was accepted as a timely NOD to the July 1996 
denial of "nuclear gas" exposure and the assignment of only 
a 50 percent rating for PTSD.  

An SOC was issued on September 19, 1996 as to the issues of 
an increased rating for PTSD and the well groundedness of the 
claim for service connection for nuclear gas exposure.  

A supplemental SOC (SSOC) was issued on September 20, 1996 
addressing the issues of service connection for a rash 
between the legs, muscle pain and fatigue, prostate disorder, 
pain in the legs, pain in the whole body, all claimed as due 
to exposure to Agent Orange, and service connection for 
hepatitis, and a rating in excess of 10 percent for a 
deformity of the distal phalanx of the right 3rd finger.  

The RO issued SSOCs on October 9, 1996 and October 24, 1996 
as well as November 12, 1996, in response to receipt of 
additional evidence, addressing all of the issues previously 
addressed in the SOC and the SSOC in September 1996, as well 
as a rating in excess of 50 percent for PTSD and the well 
groundedness of the claim for service connection for nuclear 
gas exposure.  

Received on November 26, 1996 was a statement from the 
veteran addressing his claims for service connection for a 
rash, pain and cramps and weakness in his legs, back and 
muscle.  He also made reference to a "[n]uclear gas 
accident" and to the severity of his service-connected PTSD.  

Thereafter, the veteran initiated an appeal from a September 
1997 denial of reopening of the claim for service connection 
for a back disorder by filing on October 7, 1997 VA Form 21-
4138, Statement in Support of Claim as to the back claim and 
VA Form 9 stating that he was "appealing your decision sent 
to me Aug 17, 1997.  

An SOC was issued on October 21, 1997 as to the application 
to reopen the claim for service connection for a back 
disorder and that appeal was perfected by filing a VA Form 9 
later in October 1997.  

A March 1998 VA Form 9 served as an NOD initiating an appeal 
from a February 1998 denial of a rating in excess of 50 
percent for PTSD and denying a total rating based on 
individual unemployability.  That appeal was perfected by 
filing another VA Form 9 in May 1998, after a March 1998 SOC.  

A September 1998 decision by a Hearing Officer granted a 70 
percent rating for PTSD and granted a total rating based on 
individual unemployability.  Since the appellant did not 
withdraw the increased rating claim after the grant of a 
higher evaluation, that issue remained in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993).  

In a letter dated December 16, 1999, the veteran and his 
representative were informed that the Board would address the 
issue of the timeliness of his having filed a substantive 
appeal, as indicated above.  He was informed of his right to 
request a hearing, present written argument, and submit 
additional evidence on this matter.  However, no response was 
received.  


Legal Analysis

The Board's jurisdiction is initiated by the timely filing of 
an NOD with an adjudicative determination by a VA agency of 
original jurisdiction and by the timely filing of a 
substantive appeal after an SOC has been issued.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991); 38 C.F.R. § 20.200 (1996); 
Roy v. Brown, 5 Vet. App. 554, 555 (1993); cf Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); 38 C.F.R. 
§ 20.202 (1996) ("Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed); but see Rowell, 4 Vet. 
App. at 17 (holding that lack of timely filed substantive 
appeal does not deprive Board of jurisdiction over appeal 
initiated by a timely notice of disagreement); Beryle v. 
Brown, 9 Vet. App. 24, 28 (1996) (holding that where Board 
proceeded to review claims on appeal where no substantive 
appeal was filed, Board implicitly waived the filing 
requirement of the substantive appeal).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the appellant or 
within the remainder of the 1-year period from the date of 
mailing of the notification being appealed, whichever period 
ends later.  The date of mailing of the letter of 
notification of the determination and the date of mailing the 
SOC will be presumed to be the same as the dates thereof for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(b) (1999).  Where a SSOC is 
furnished, a period of 60 days from the date of mailing of 
the SSOC will be allowed for response.  Provided a 
substantive appeal has been timely filed, a response to a 
SSOC is optional and is not required for perfection of the 
appeal unless the SSOC covers issues that were not included 
in the original SOC, and if it does, a substantive appeal 
must be filed within 60 days to perfect an appeal with 
respect to additional issues.  38 C.F.R. § 20.302(c) (1999).  

38 C.F.R. § 20.304 (1999) provides that "[t]he filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination."  However, 
VAOGCPREC 9-97 provides that if an appeal is not perfected 
and an SSOC is issued in response to evidence received within 
the one-year period following the mailing date of 
notification of the determination being appealed, 38 U.S.C. 
§ 7105(d)(3) and 38 C.F.R. § 20.302(c) require VA to afford 
the claimant at least 60 days from the mailing date of the 
SSOC to respond and perfect an appeal, even if the 60-day 
period would extend beyond the expiration of the one-year 
period.  To the extent that 38 C.F.R. § 20.304 (1999) 
purports to provide otherwise, it is invalid and requires 
amendment.  Furthermore, 38 C.F.R. § 3.156(b) requires that 
such evidence be considered in connection with the pending 
claim.  

In this case the VA Form 9, Substantive Appeal, of August 
1996 was received more than one year after the May 1995 
rating action and more than 60 days after the September 1995 
SOC.  Thus, the August 1996 Substantive Appeal was not timely 
filed as to the May 1995 rating action.  

The May 1995 rating action denied service connection 
hepatitis and a rating in excess of 10 percent for the right 
3rd finger disorder.  

Later, but prior to the September 1995 SOC, a September 1995 
rating action denied service connection for service 
connection for a rash, disability exhibited by muscle pain 
and fatigue, a prostate disorder, and disability exhibited by 
pain in the whole body (including the legs), including as 
secondary to herbicide exposure.  As to this aspect of the 
claims, inservice exposure to herbicides, the August 1996 VA 
Form 9 was received within one year of the September 1995 
rating action.  Since this is the thrust of the veteran's 
argument regarding entitlement to service connection for 
these disabilities, the Board finds that the appeal was 
timely filed with regard to those matters.  

Furthermore, a statement was received from the veteran on 
November 26, 1996 more than 60 days after the issuance of the 
first SOC to address the issues of a rating in excess of 50 
percent for PTSD and the determination that the claim for 
service connection for nuclear gas exposure was not well 
grounded.  The RO did not construe this November 26, 1996 
statement to be a substantive appeal.  

38 C.F.R. § 20.202 provides that a substantive appeal 
"should set out specific arguments" and these "should be 
related to specific items" in the SOC or SSOC.  Moreover, 
38 C.F.R. § 20.202 require the Board to "construe such 
argument in a liberal manner."  Also, 38 C.F.R. § 20.203 
provides that after giving the veteran proper notice and an 
opportunity to present argument or testimony, a "decision as 
to the adequacy [of a] Substantive Appeal will be made by the 
Board."  

Here, the November 1996 statement was received within 60 days 
of the most recent SOC addressing the PTSD rating and the 
claim for service connection for nuclear gas exposure, and 
within one year of notification of the initial rating action 
addressing the matters.  In the judgment of the Board the 
November 1996 statement fulfills the requirements of a 
substantive appeal as to these issues.  Accordingly, the 
appeal as to these issues was perfected and those matters are 
properly before the Board.  

However, since additional evidence has been received since 
the most recent SSOC addressing the matters in dispute, this 
aspect of the claim must be remanded for re-adjudication.  

II.  New and Material Evidence

In an October 1970 rating decision, the RO denied entitlement 
to service connection for a back disability.  The basis of 
the denial was that there was no medical evidence that the 
veteran currently had a back disability.  The rating decision 
noted that the veteran had an incomplete lumbarization of the 
first sacral segment with pseudarthrosis on the left, which 
was a constitutional or developmental abnormality and was not 
a disability under the law.  In August 1972, the RO reopened 
the veteran's claim for entitlement to service connection for 
a back disorder, and denied the claim on the basis that there 
was no evidence of a back disability upon VA examination and 
no evidence of a residuals of a significant back injury.  

In a June 1995 rating decision, the RO denied the veteran's 
petition to reopen the claim for entitlement to service 
connection for a back disability.  The veteran was notified 
of this determination in June 1995.  He did not file a timely 
appeal.  Thus, the June 1995 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1995).  

In September 1997, the veteran's petition to reopen the claim 
for entitlement to service connection for a back disability 
was received by the RO.    

Pertinent Law and Regulations

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
invalidated.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the United States Court of Appeals for the 
Federal Circuit indicated that the Colvin test of 
"material" evidence made it "more difficult for veteran 
claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus the Court 
overruled Colvin in this respect.  Hodge, supra.  The Federal 
Circuit held that in order for new evidence to be considered 
new and material, the evidence must "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, supra.  

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc), the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).   Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after ensuring that his duty to 
assist under 38 C.F.R. § 5107(b) has been fulfilled.  Elkins, 
12 Vet. App. at 218-219; Winters, 12 Vet. App. at 206.  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
if arthritis became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined "well-grounded claim" as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court held that in order for a claim to be well grounded 
there must be competent evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

In the absence of competent medical evidence of a causal link 
to service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).


Analysis

Whether New and Material Evidence has been Submitted

The Board finds that the veteran has submitted new and 
material evidence and his claim for entitlement to service 
connection for a back disability is reopened.  The testimony 
at the hearings before the RO and before the Board is new and 
material.  At the hearings, he described the circumstances 
surrounding the back injury in service and described in 
detail how the injuries occurred.   At the Board hearing he 
described a second inservice back injury that had not 
previously been considered.  This testimony creates a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability.  See Hodge, supra.  
This evidence bears directly and substantially upon the 
specific matter under consideration, which is whether the 
veteran incurred a back disability in service and when this 
evidence is considered by itself or in connection with 
evidence previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, as the Board finds that the veteran's 
testimony at the RO and Board hearings to be "new and 
material" to the veteran's claim, the claim is reopened.  
See 38 C.F.R. § 3.156.

The Board also finds that the October 1991 MRI of the 
thoracic and lumbar spine and a December 1997 VA outpatient 
treatment record are new.  The October 1991 MRI establishes 
that the veteran has a small disc herniation of the thoracic 
spine at the T7-8 level.  The December 1997 VA outpatient 
treatment record reflects that the veteran reportedly had an 
area of numbness in the gluteal area secondary to being hurt 
by a stick in a bush in service.  It was clarified that the 
examiner had seen the veteran the previous month and could 
not locate his notes.  This evidence is material since it 
establishes that the veteran has a back disability.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, which is whether the veteran has 
a current back disability that was incurred in service, and 
when this evidence is considered by itself or in connection 
with evidence previously assembled, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

Whether the Claim for Service Connection for a Back 
Disability is Well-Grounded

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and, if so, 
whether VA has met its duty to assist in the development of 
the claim prior to a de novo review on the merits of the 
claim Elkins, 12 Vet. App. at 218-219; Winters, 12 Vet. 
App. at 206.  

The veteran has submitted competent medical evidence that he 
currently has a back disability.  An October 1991 MRI of the 
thoracic spine revealed a small disc herniation at the T7-8 
level, which is located to the right of the midline.   There 
was minimal spondylitic change at T6-7 without evidence of 
compression of the adjacent neural structures.  A November 
1991 examination report from the H. Surgical Clinic reveals 
that X-ray examination of the veteran's spine revealed 
degenerative changes in the mid-dorsal spine with 
osteoarthritic changes.  There was no evidence of fracture or 
dislocation.  A November 1993 neurological evaluation report 
indicates that the veteran had a thoracic disk at T6-7, which 
was not felt to be significant.  

At the August 1998 RO hearing the veteran described how he 
fell off a truck in service and injured his back.  At the 
hearing before the Board in July 1999 he described an 
incident where he injured his back when he was on top of a 
bunker, cleaning a gun, when a noise from a helicopter scared 
him causing him to fall off the bunker.  Hearing Transcript, 
hereinafter Tr., 7.  He fell about 10 feet and he landed on 
his buttocks.  Tr. 8.  In another incident, he was in a 
convoy and a mortar hit near by.  Tr. 10.  He indicated that 
he jumped off the truck, but went back to get his gun, and 
then another mortar hit and he fell off the back of truck.  
Tr. 10, 11, and 14.  He indicated that the two incidents were 
about six months apart.  Tr. 12.  He stated that when he fell 
off the truck, he injured his right hand.  Tr. 12.  The 
veteran stated that he sought medical treatment for his back 
after the fall, but the medic did not make a report.  Tr. 34.  
He asserts that his back disorder was caused by the two falls 
in service.  Tr. 19. 

Service personnel records indicate that the veteran served in 
Vietnam from December 1968 to December 1969.  Service medical 
records (SMR) dated in April 1969, indicate that he reported 
having low back pain for several months.  Examination 
revealed some tenderness at the L3 joint of the left of the 
vertebral process.  There was no diagnosis.  Upon separation 
examination, the veteran reported having back trouble.  A 
December 1969 report of medical history indicates that he 
complained of "numbness" over the right buttock.  The 
examiner noted that there was no debility.  A December 1969 
separation examination reveals that examination of the spine 
was normal.  

The veteran has not submitted competent medical evidence of a 
nexus between his current back disability and his period of 
service, including any back injury in service.  There is no 
competent evidence showing the presence of chronic back 
disability in service or of continuity of back symptomatology 
in the many years following active service until the first 
findings of back impairment, which was not diagnosed until 20 
years after service.  

On VA examination in August 1970 the veteran reported that he 
had numbness of the leg and crotch.  He reported falling out 
of a truck in service in April 1969 and injuring his back.  
Examination of the back revealed no deformity.  The pertinent 
diagnosis was history of back pain, history of sprain, no 
findings.  X-ray examination revealed only an incomplete 
lumbarization of the first sacral with pseudoarthritis on the 
left.  The radiologist indicated that this was a 
developmental finding.  X-ray examination of the dorsolumbar 
spine was normal.  However, congenital or developmental 
defects are not diseases or injuries for the purpose of VA 
compensation.  See 38 C.F.R. § 3.303(c).  

A July 1979 VA examination report indicates that examination 
of the spine was normal.  The diagnosis was no back disease 
found and segmentation of the sacrum with a disc space 
between S-1 and S-2.  The examiner indicated that there was 
no evidence of residuals of a significant back injury.  

The Board notes that there is no medical evidence of an 
acquired back disability until 20 years after service.  In 
fact, the evidence of record establishes that the veteran 
sustained a post-service back injury.  Treatment records, 
dated in November 1990, indicate that he injured his back in 
October 1990 in an accident at work.  A diagnosis of back 
contusion was made following negative X-ray examinations. 
Five to six weeks after the injury, he had mechanical pain in 
the dorsal lumbar juncture.  Treatment records from the C. 
Neurological Clinic, dated in 1991, indicated that the 
veteran reported injuring his back in an accident in October 
1990.  An October 1991 treatment record indicates that he 
reported that he "re-injured" his back in September 1991.  
The impression was mid to lower thoracic and low back pain 
with weakness, numbness, and exhaustion affecting all 
extremities.  The etiology was unclear.  

The veteran has not submitted competent evidence of a nexus 
between his current back disorder and his period of service.  
The only evidence of a nexus between current back disorder 
and service is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494. 

The December 1997 VA outpatient treatment record indicates 
that the veteran had an area of numbness in the gluteal area 
secondary to being hurt by a stick in a bush in service.  
However, it is clear that this was merely a history reported 
by the veteran.  The examiner did not have his records 
available and was clearly reporting the history provided by 
the veteran.  Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the Board finds that the December 1997 
treatment record is not sufficient evidence of a nexus 
between the veteran's back disorder and his period of 
service.  

The veteran asserts that he has experienced back pain since 
the injuries in service.  There is no medical evidence of 
record which establishes that a chronic back disability was 
diagnosed in service and that the veteran still has that 
chronic back disorder.  The Board finds that the veteran's 
statements that he had back pain since service are 
insufficient to establish continuity of symptomatology under 
38 C.F.R. § 3.303(b).  The statements are too vague to 
establish that the veteran had continuous symptomatology due 
to the same disorder since his period of service and there 
are no clinical records to support the veteran's assertion.  
Furthermore, the veteran has not submitted competent medical 
evidence which medically relates his current back symptoms to 
his complaints of back pain for the past 28 years.  Thus, the 
Board finds that the provisions of 38 C.F.R. § 3.303(b) do 
not assist the veteran in the submission of a plausible 
claim.   

In light of the absence of competent medical evidence of a 
nexus between the veteran's back disorder and his period of 
service, the veteran's claim is not well grounded.  
Therefore, as a matter of law, the claim must be denied.  
38 U.S.C.A. § 5107(a). 

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a back disorder, on a ground different from that of the 
RO, the veteran has not been prejudiced by the decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the veteran has been informed of the elements required 
for a well-grounded claim and he has argued for service 
connection in his original application for VA benefits and 
throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The veteran has indicated that he is receiving 
benefits from Social Security Administration  (SSA); however, 
he also indicated that such benefits were for his psychiatric 
disorders.  Thus, the Board finds that the SSA records are 
not pertinent to the veteran's claim for service connection 
for a back disorder.  

In summary, the Board finds that the veteran's claim for 
service connection for a back disorder is denied, for the 
reasons discussed above.  


ORDER

The appeal of the issue of timeliness of the filing a 
substantive appeal pertaining to a claim for service 
connection for hepatitis and a rating in excess of 10 percent 
for a deformity of the distal phalanx of the right 3rd finger 
is denied.  

The appeal as to the timeliness of a substantive appeal 
pertaining to a claims for service connection for a rash, 
disability exhibited by muscle pain and fatigue, a prostate 
disorder, and disability exhibited by pain in the whole body 
(including the legs), including as secondary to herbicide 
exposure, a rating in excess of 50 percent for PTSD for the 
period prior to March 10, 1997, and the claim for service 
connection for nuclear gas exposure is granted.  

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a back 
disability, the appeal is reopened. 

Entitlement to service connection for a back disability is 
denied. 


REMAND

Since additional evidence has been received since the most 
recent SSOC addressing service connection for a rash, 
disability exhibited by muscle pain and fatigue, a prostate 
disorder, and disability exhibited by pain in the whole body 
(including the legs), including as secondary to herbicide 
exposure, a rating in excess of 50 percent for PTSD for the 
period prior to March 10, 1997, and the claim for service 
connection for nuclear gas exposure, these matters must be 
remanded for readjudication.  

The claim for an increased evaluation for post traumatic 
stress disorder is well-grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The VA has a duty to assist the 
veteran in the development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  This includes providing a complete and 
thorough medical examination of the claimed disability that 
takes into account the records of the veteran's prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It also includes an examination by a 
specialist when deemed appropriate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Review of the record reveals that the veteran last underwent 
a VA psychiatric examination in May 1996.  He did not undergo 
a VA psychiatric examination after filing his claim for an 
increased evaluation in 1997.  The Board notes that the 
examiner who performed the May 1996 VA psychiatric 
examination did not report a Global Assessment of Functioning 
Scale (GAF) score for the veteran, as it related to his PTSD.  
The examiner also did not disassociate the symptoms from the 
veteran's nonservice-connected psychiatric disorders, such a 
cannabis dependence and alcohol abuse, from the symptoms due 
to the service-connected PTSD.    

The Board further points out that during the pendency of this 
appeal, the pertinent rating criteria for mental disorders 
were revised by the VA.  The revised regulations for mental 
disorders were effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the Board finds that the veteran should be scheduled for a VA 
psychiatric examination so that the revised rating criteria 
are taken into account and the examination findings are 
related to the new rating criteria.  Thereafter, the 
veteran's psychiatric disorder must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable to the veteran.  

Recently, in VAOGCPREC 03-2000 it was held that when the VA 
rating schedule is amended while an increased rating claim 
is pending, the Board should (1) determine whether the 
intervening change is more favorable to the veteran; and (2) 
if the amendment is more favorable, that provision shall 
apply to rate the disability for periods from and after the 
effective date of the regulatory change; and (3) the Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  All evidence is considered in reaching 
these determinations.  (The Board is bound by precedent 
opinions of the VA General Counsel under 38 U.S.C.A. 
§ 7104(c) (West 1991) and 38 C.F.R. §§ 2.6(e)(9), 14.507(b), 
19.5 (1999)).  

Lastly, the Board notes that review of the record reveals 
that the veteran reported that he was receiving Social 
Security disability benefits due to his PTSD and his bipolar 
disorder.  Hearing Transcript, dated in August 1998, at 15.  
The record does not reflect, however, that these records have 
been requested. 

The VA's duty to assist the veteran in the development of 
facts pertinent to his claim includes requesting pertinent 
information from other federal agencies.  38 U.S.C.A. § 5107 
(West 1991).  SSA decisions regarding the veteran's current 
psychiatric disabilities are pertinent to the veteran's 
claim.  See Masors v. Derwinski, 2 Vet. App. 181, 187 (1992).  
Consequently, an attempt should be made to obtain, and to 
associate with the claims folder, copies of all decisions 
awarding Social Security disability benefits, including 
medical records relied upon in the determinations. 

Accordingly, the case is returned to the RO for the 
following: 

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issue of entitlement to an increased 
evaluation for PTSD.  He should be asked 
to provide the names and addresses of 
the medical care providers who treated 
him for PTSD since 1996.  Any medical 
care provider(s) so identified should be 
asked to provide copies of the veteran's 
treatment records, if such records are 
not associated with the claims folder.  
The veteran should be asked to sign any 
necessary consent forms for the release 
of the records.  

2.  The RO should obtain from the SSA, 
the records pertinent to the veteran's 
claim for disability benefits, including 
any supporting medical records pursuant 
to the provisions of 38 U.S.C.A. § 5106 
(West 1991 and Supp. 1999).   

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the veteran's PTSD.  All 
appropriate tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
identify all existing psychiatric 
disorders, and identify the symptoms 
which are associated with each disorder, 
if possible.  The claims folder, as well 
as a copy of the amended rating 
criteria, should be made available to 
the examiner for review prior to the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF), and include a definition of the 
numerical code assigned.  

4.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to a disability evaluation in excess of 
70 percent for post traumatic stress 
disorder.  The RO should consider the 
old and new regulations pertaining to 
the evaluation of post traumatic stress 
disorder, and apply the regulatory 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 313.  The RO 
should explain to the veteran which 
criteria were used in rating the 
disability and why the selected criteria 
are more favorable to the veteran.

The RO should also re-adjudicate the 
issues of service connection for a rash, 
disability exhibited by muscle pain and 
fatigue, a prostate disorder, and 
disability exhibited by pain in the 
whole body (including the legs), 
including as secondary to herbicide 
exposure, a rating in excess of 50 
percent for PTSD for the period prior to 
March 10, 1997, and the claim for 
service connection for nuclear gas 
exposure.  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

If any benefit sought remains denied, the veteran and his 
representative should be issued an SSOC, which includes the 
appropriate law and regulations and adequate reasons and 
bases for the RO's decision.  The veteran and his 
representative, thereafter, should be afforded an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if appropriate.  No 
action is required of the veteran until he is notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

